Case 1:20-mc-00199-JGK-OTW Document 17-13 Filed 05/15/20 Page 1 of 5




                 Exhibit M
  Case 1:20-mc-00199-JGK-OTW Document 17-13 Filed 05/15/20 Page 2 of 5


 -
LION BR I DGE



               ST ATE OF NEW YORK
                                                           ss
               COUNTY OF NEW YORK




                                                CERTIFICATION



     This is to certify that the attached translation is, to the best of my knowledge and belief, a true

     and accurate translation from Dutch into English of the attached article " Amsterdam nickel giant

     angry about ' conspiracy.' "




                                                            La ra Musich, Managing Editor
                                                            Lion bridge




     Sworn to and subscribed before me                                               ETHAN WIN LY


            /2 .f1,. day of /vl ~
                                                                          NOTARY l'UBLIC•STATE OF NEW YORlt

     this                                      20   Z<)                             No. OILY8323702
                                                                             Ouallfied In New York County
                                           '                               My Commission Expires 04. 27•2023




                       259 W 30'h Street, 11 tti Floor New York, NY 10001 +1.212.631.7432
                                                                                   Case 1:20-mc-00199-JGK-OTW Document 17-13 Filed 05/15/20 Page 3 of 5


Amsterdam                                                                                                                                                                                                                                                                                                     Battle of the Titans
                                                                                                                                                                                                                                                                                                              The stakes: Nickel smelter in
                                                                                                                                                                                                                                                                                                              Macedonia




nickel giant                                                                                                                                                                                                                                                                                                                ‘The Trio’
                                                                                                                                                                                                                                                                                                                        Together own 90% of
                                                                                                                                                                                                                                                                                                                        the shares of Cunico
                                                                                                                                                                                                                                                                                                                            Alexander




angry about
                                                                                                                                                                                                                                                                                                                           Mashkevitch




'conspiracy'
Cunico accuses Macedonia vice                                                                                                                                                                                                                                                                                          Alijan             Patoch

prime minister to be the coordinator                                                                                                                                                                                                                                                                                 Ibragimov           Sjodijev

                                                                                                                                                                                                                                                                                                                        Accuse Angjushev and
of hijacking its corporate assets                                                                                                                                                                                                                                                                                     Steinmetz of a conspiracy
                                                                                                                                                                                                                                                                                                                    against Cunico with Angjushev
                                                                                                                                                                                                                                                                                                                         as the “coordinator”

    Vasco van der Boon                            Resources (IMR) and its Luxembourg parent
    Amsterdam                                     Summerside Investments, which belongs to “The
                                                  Trio”: the Central Asian billionaires Alexander
     Amsterdam based nickel producer              Mashkevitch, Patoch Sjodijev, and Alijan
Cunico accuses the Macedonian vice prime          Ibragimov. Through Summerside they each own
minister Kocho Angjushev of being the             33.3% of IMR.
“coordinator” of “hijacking” the key                   Following the intervention of the District
corporate assets. This is asserted by Cunico in   Court the remaining 10% in Cunico is held by                                                                                                                                                                                                                       Kocho               Beny
a civil subpoena against nine companies and       Amsterdam based Beny Steinmetz Group                                                                                                                                                                                                                              Angjushev          Steinmetz
four people.                                      Resources. BSGR is owned by Israeli billionaire
     Cunico claims a €20m advance payment         Beny Steinmetz. He was recently released on bail
of a claim for damages totalling €100m from       in Israel in a frauds case. Equally, the conduct of
them before the Amsterdam District Court.         his counterparts of the Trio is also not
Cunico speaks of 'a conspiracy'. The              impeccable.
complaint comes at a time when the European           Cunico's new action builds on the dispute
Commission wants to open negotiations with        among the owners. The Trio accuses the
Balkan countries Macedonia and Albania on         Macedonian vice Prime Minister and the other
accession to the European Union. This             defendants of taking the key assets of Cunico.
renders Cunico's accusations against the          Steinmetz, the vice Prime Minister and the other
Macedonian Deputy Prime Minister an extra         defendants colluded, according to Cunico, to take
dimension.                                        away the Macedonian nickel smelter Feni               Nickel smelter Feni Industries in   show demonstrable experience with the
     The claim is a new episode in the saga                                                                                                 production of nickel.                           already bought the Falconbridge Dominicana
around Cunico Resources, Europe's largest
nickel manufacturer. Because the holding
                                                  Industries from Cunico.
                                                       Three Macedonian banks and the
                                                                                                        Macedonia. It is considered the
                                                                                                        most valuable asset of                   The sole remaining contender was           (Falcondo) with its associated Dominican nickel
                                                                                                                                                                                            smelters and its Ivorian nickel mine from metals
                                                                                                                                                                                                                                                   Macedonian banks
                                                  Macedonian energy provider EDS would also be                                              therefore Global Special Opportunities
companies have their headquarters in the
Netherlands, the Amsterdam Court of Appeal
                                                  part of the complot. Cunico alleges
                                                  “economically irrational, negligent, and possibly
                                                                                                        Amsterdam-based nickel
                                                                                                        producer Cunico.                    Limited (GSOL) in the Bahamas - also
                                                                                                                                            summoned by Cunico. Cunico alleges that
                                                                                                                                                                                            giant Glencore, in 2015, through its vehicle
                                                                                                                                                                                            American Nickel. Thus, GSOL already owns a
                                                                                                                                                                                                                                                   reject claim
                                                                                                        PHOTO: CUNICO RESOURCES



                                                                                                                                                                                                                                                   T
is their battlefield.                             even fraudulent actions” by the conspirators.                                             they are backed by a group of Greek investors   direct competitor of Cunico. Cunico's nickel
     The owners previously fought over the                                                                                                  that are aligned with Steinmetz, vice Prime     smelter can now be added.                                                               “Both banks have in the past
                                                       Feni is considered the most valuable asset of
control. Following the intervention of the                                                                                                  Minister Angjushev, and two allegedly               Cunico believes that the Macedonian games                                           only provided risk financing
                                                  Cunico. Cunico believes that the conspirators,
Enterprise Chamber of the Amsterdam                                                                                                         defected former Cunico managers.                are a foul play. The writ of summons speaks of “a               wo of the three         to Feni. In that context, the
                                                  using non-business banking stranglehold
District Court, 90% of Cunico is now held by                                                                                                     &XQLFRSRLQWVRXWWKDWWKH¿QDQFLQJ        secret agenda” of vice Prime Minister Angjushev,                                        banks have received common
                                                  contracts and a poison pill construction, put Feni                                                                                                                                               summoned Macedonian banks collateral, irrespective of their
Amsterdam-based International Mineral             in such a financially untenable situation that the                                        by GSOL of an earlier bid for Cunico by the     who has been in charge of economic affairs since
                                                                                                                                                                                            mid-2017. Previously, he owned and managed the         reject, through their attorney, rights in Feni's bankruptcy”,
                                                  smelter was forced to go bankrupt in December                                             Steinmetz group was a reason for the auditing
                                                                                                                                                                                            power company EDS, of which he is still a              the accusations by Cunico.       the lawyer states.
 Cunico                                           of last year.                                                                             firm EY to withdraw as an auditor. Because
                                                                                                                                                                                            shareholder today. Because nickel smelters like        On behalf of Komercijalna          According to the two banks,
 Nickel producer                                      Cunico alleges that a bid to rescue Feni from                                         GSOL could not explain the origin of its
                                                                                                                                                                                            Feni are energy guzzlers, Angjushev has a              Banka and Stopanska Banka,       the Dutch court has no
                                                  Cunico-friendly Bulgarian power company                                                   funds. GSOL’s bid for Cunico threatened to
 summons nine companies                                                                                                                                                                     personal interest in this conflict, believes Cunico.   attorney Kasper Krzeminski of    jurisdiction over them, and
                                                  Enekod was blocked by Macedonian banks upon                                               violate anti-money laundering regulations.
 and four individuals                                                                                                                                                                       Angjushev presented the sale of Feni on TV as a        NautaDutilh informs that his
                                                  the vice Prime Minister’s instructions. According                                              Nevertheless, on March 13, 2018, the                                                                                               they refrain from further
                                                                                                                                                                                            major government success.                              clients are “wrongfully involved
                                                                                                                                            executor of Cunico smelter Feni agreed with                                                                                             comments now that the case is
 District Court                                   to the plaintiffs, the smelter was subsequently                                                                                                                                                  as third parties in Dutch
                                                  directed to friends of Steinmetz et al.
                                                                                                                                            the bid of the Macedonian Euronikel Dooel            Cunico has also filed a lawsuit in London
                                                                                                                                                                                                                                                   proceedings in a dispute that    in front of a judge. BSGR's         According to the
 Cunico claims damages                                                                                                                      Skopje, on the claims to the controversial      against two allegedly defected former Cunico                                            lawyer refuses to comment.          banks, the Dutch
 of € 100 m                                            In ads in local newspapers and in the                                                                                                managers. Because of the actions of the vice Prime     concerns an internal matter of
                                                                                                                                            smelter by the Macedonian banks who are also                                                                                            The  Macedonian embassy in
                                                  Financial Times of January 3, 2018, Feni’s                                                summoned. According to Cunico, Euronikel        Minister, Cunico sued Macedonia at the World           the Cunico group, its                                                courts have no
                                                  Macedonian executor invited potential bidders.                                                                                                                                                   shareholders and its (former)    The Hague did not respond.
                                                                                                                                            Dooel Skopje is wholly owned by GSOL. The       Bank's arbitration institute ICSID in Washington,
                                                                                                                                                                                                                                                   directors”.
                                                                                                                                                                                                                                                                                                                        jurisdiction over
                                                  They had to meet such specific requirements that                                          Steinmetz/GSOL group thus indirectly obtains    alleging that the country is violating investor
                                                  there was de facto only one bidder who would
                                                                                                                                                                                                                                                                                                                        them
                                                                                                                                            the key assets of Cunico.                       rights.
 Conflict
                                                  qualify, says Cunico. Interested parties ought to                                             According to Cunico, the takeover of Feni
 The owners earlier fought                        be able to supply Feni for at least six months
 over control                                                                                                                               by GSOL is part of a wrought plan. GSOL
                                                  with 100,000 tonnes of nickel ore as well as
                                                  show


  page 12, 06-04-2018 © Het Financieele Dagblad
Case 1:20-mc-00199-JGK-OTW Document 17-13 Filed 05/15/20 Page 4 of 5
                                                                               Case 1:20-mc-00199-JGK-OTW Document 17-13 Filed 05/15/20 Page 5 of 5


                                                                                                                                                                                                                                                                         ".'',.+"#
                                                                                                                                                                                                                                                                                   -D!= (9 -(**!+9,!+=!8()
                                                                                                                                                                                                                                                                                  (- ! /-("




                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                



   
& #&%  #                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                       
'"" "'  " %" % *                                                                                                                                                                                                                                                        
'  %   '  "#*%%                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                              


                                       I+,0 DG/D<(= /2< D//<=+*
                                         0E=A/0A=9 A += E0 : A <+2; 
                                               0A<.*I+A+=) /+.,<+<= .G0*
 E0D+A /=A</ 25<<0 0+--.*         < =)-E+A) A2) ,2+,E 0 .+,*
5<2D0A D0+2 =)D.+(A  *           0 <(+/2E9 + D//<=+ )2D0 I+,
20+=) E+5</+< 2)2 0(,D=)E            .- BBB8 E0 9
:23<+0A2<; A I+,0 E0 )A :-50; E0         <=A<0 4J8 E0 D0+2 += 0 
.0(<+,-=A <+,$=I+AA+0(09 +A =A.A   +0(<5 22< )A )2$ +0 I+A E0 )A +0 /*                                                                                                                                                                                                           !
D0+2 +0 0 +E+. (E<+0( A(0 0*    =A</ -0A22< )2D0 0H A+0*                                                                                                                                                                                                            "
(0 <+,E0 0 E+< 5<=2009                /AI <2D5 =2D<=9  += E0  =*
   D0+2 .+/A E0 )0 E22<  /=A<*       <!.+=) /+.,<+< 0H A+0/AI9 +
/= <)A0-  CJ /.0 E22<=)2A 25          -F/ 20.0(= +0 =<!. 25 2<(A2)A D+A
0 =)E<(2+0( E0 <D+/ 4JJ /.09        E22<<<=A +0 0 $<DI-9 +,0 A(0*
D0+2 =5<-A E0 :0 =/0IF<+0(;9         =5.<= E0 )A <+2 I+,0 2E<+(0= 22- 0+A
 0-.)A -2/A 25 0 /2/0A A            E0 20=5<2-0 (<(9
 D<25= 2//+==+ 20<)0.+0*                0+DF A+ E0 D0+2 2<DD<A
(0 F+. 2500 /A  .-0.00 *          E22<A 25  +(0<=<DI+9 A <+2 *
20+! 0 .0+! 2E< A2A<+0( A2A       =)D.+(A  20+=) E+5</+<
D<25= 0+9 A ($A  =)D.+(+0*      0  0< ((0 <E0  .0(*
(0 E0 D0+2 0 )A <= E0  *         <+,-=A I+AA+0( E0 D0+2 $ A A<2((*
20+=) E+5</+< 0 GA< .+0(9       .09 A+0/AI  E+5</+< 0  0*
    .+/ += 0 0+DF 'E<+0( +0         < ((0 F<-A0 E2.(0= D0+2                      0A220< <E<+0( /A 0+--.5<2D*     /-A E2.(0= D0+2 . D+A E0 0
0 $D+..A20 <20 D0+2 =2D<=        =/0 2/  20+=) 0+--.=/.A*                           A+ )09                                22<F<2)A 5.09 0 /A.<D= .0*
(<22A=A 0+--.$<+-0A E0 D<259 /*       <+, 0+ 0D=A<+= E0 D0+2 $ A 5--09                !                0+( <=A<0 -0=)< F< I2   2< -2)A  +0 CJ4& E+ I+,0 E)+-.     ('",  '$'
A  )2D=A<<+,E0 )D0 )22$-0*
A22< +0 <.0 )0 +=  /=A<*
                                                   <+ 20+=) 0-0 0 )A *
                                               20+=) 0<(+<+,$  I2D0
                                                                                                       
                                                                                                    
                                                                                                                                 )A # E00= 22< D0+2 ((E<
                                                                                                                                 # .2. 5+. 552<AD0+A+= +/+A
                                                                                                                                                                            /<+0 +-. . )A <+,$ .20*
                                                                                                                                                                            <+( 2/+0+0 6.2027 /A +,*      1"#2' '$% . 
/= <)A0- )D0 =A<+,A20.9              22- +0 +A 2/5.2A I+AA09 D0+2 =5<-A                      6 7 25  )/=9 D0+2 =A.A A     )2<0 2/+0+0= 0+--.=/.A*
   << <DI+0  +(0<0 2E<         E0 :<+,$=202/+=) +<<A+20. 0.*                                        <)A< 0 (<25 <+-= +0E=A<*    <+, 0 E2<+0= 0+--./+,09  I+A



                                                                                                                                                                                                                        
I((0=)59  0 +0(<5 E0  0*         A+( 0 /2(.+,- I.$= $<DD.D= )0.0;                                        <= =)D+.(A + (/0 I- I2D0     </ . 0 +<A 20D<<0A E0               % $          &!= A!8+! !- 9+!&=9 8(9(/'
<0/+0(=-/< E0 )A /=A</=            22<  =/0IF<<=9                                                           /-0 /A A+0/AI E+5</+< 0(*      D0+29 D0+2;= 0+--.=/.A<+, -0                 $            8%!- ! #(--(!8(-%!-
(<)A=)2$ += 0D 1J8 E0 D0+2 +0 )0*           0+ (.A .= )A F<E2.=A I+A E0                                     ,D=)E 0 AF F<.+,- 2E<(.250    < 0D 0 A2 F2<0 (E2(9                             A!89=8!*= - !-(5 - &!=
0 E0 )A +0 /=A</ IA.0 0*          D0+29 D0+2 /0A A  =/0IF<*                                           G*D0+2*/0(<=9                            20+!<= =5.0 )+<+, E.=                %& $ #         * !8 8A- &!!- !
A<0A+20. +0<. =2D<= 6 7 0           <= /A 20I-.+,- 0+< FD<(20*                                               D0+2 F+,=A <25 A  %00+*       =5. /0A D0+29  (E<+0(            $ !  #         -*!- %!8@(*!+()*! D!'
                                               A<A0 0 0 (+$5+.20=A<DA+ 0+ +0                                          <+0( 22<  E0 0 << 2 E0       =5<-A E0 :0 ()+/ (0; E0         $  # $        *!8&! !- /-=A-%!- B!+'
                                               I2;0 %00+. 20)2D< =+ADA+ /*                                             (<25 A+0/AI 25 D0+2 E22< *      E+5</+< 0(,D=)E9 + += =+0= /*                               *! 8!&=!- D() (- &!= #(++(9'
-$%                                         02DE<<0 A  =/.A<+, /<                                            2D0A0A=-0A22<  <0 F= I+)         +2 CJ4> .=A /A 202/+=) I-09      ,!-9 /,!8()+-            9!,!-= A- !-( @(=!88
                                               E2<+( ,< F. $+..+A /2=A (09                                               .= 2D0A0A A<D( A A<--09 /A     <E22< F= )+, +(0< 0 =ADD<<     -* !- =/1-9* -'       //* &!!- /!- %!+ !-7
!!"'(%-$+                                    0 <+0(=2 25 0+ E0 )A /A                                             )<-2/=A E0 I+,0 %00+!0 0+A     E0 =A<22/<+,$  F<E0 )+, 0D       * += 8 9,- 91!8        + @9 !  A/=5
+ $$ ( /$                          D0+2 E<+0 D.(<= =A<22/*                                              -20 E<-.<09 +A  *2 25 D0+*       02( 0.)2D< +=9 /A 0+--.*           8D!,(-9*( A- @=@'        ! ! !8+- 9! 8!&=!8
                                               <+,$ 0-2 .2--<0  20+*                                              2 <+(  <(.= A(0 F+AF==0 A    =/.A<+,0 I2.= 0+ 0<(+=.D<5<=      =(+& B!=!- = D()- +("-=!-   &!!#= A/+%!-9 ! =B!!
$ /( '()%$$                               =) 0-0 25 0F+,I+0( E0  E+5<*                                         =)009                                  I+,0 )$A 0(,D=)E D= 0 5<=220*      6=!- /-8!&=! +9 !8 !-       -*!- %!!- 8!&=9,&=
+$!                                      /+< /0A D0+29 2.(0=  -.(<= +=                                             D<A2< E0 D0+2*=/.A<+, 0+    .+,- .0( +0 +A 20'+A /0A D0+29   D()- !=8/**!- (- !!- !'     =!%!-/A!8 &!-5 @ ! D*
                                                =/.A<+, <0 <+)A+0( E<+0,= E0                                        =A/ 0+AA/+0 25 4B /<A CJ4" +0       0(,D=)E 5<=0A<  E<-225 E0         !8+- 9! 18/! @8! !- (-    /- !8 ! 8!&=!8 (9 /-='
-$% "#+ $                              A+0/AI D/ =D+= (+<+(<9                                                   /A 0 2 E0 )A 20+=) D<2*      0+ 25 AE .= 0 (<22A <(<+0(==D=9   !!- %!9&(+ = !!- (-=!8-!    &/@ !- D() D(& A- A!8 !8
                                                                                                                                                                                                                                                                                          +%',
)/(%$                                    20+=) D<A2< E0 0+ 02*                                           0+-. 22. -25, 25  E2<<+0(0 E0      D0+2 )$A +0 200 22- 0 <)A=*    -%!+!%!-&!( A- !           /,,!-=85 !  A/=            + .+ . 0(%!
                                               +( 25 B ,0D<+ CJ4" /A E<A0*                                              20+=) 0-0 + E00=         I- 0(=5000 A(0 AF F<*       @-(/ %8/!1 &8 -'       A-  B!(%!8= /,'              ',  '$'
/$ (-# &11 #"$                              A+= +0 .2-. -<0A0 0 +0  +00+.                                         I+,0 ((E< 25  2/=A<0 =/.*      .+,- 2E<(.250 G*D0+2*/0(<=9        !!+&/@ !89 !- &8 2/@ 3    ,!-=85 ! ! /-(9&!
                                               +/= 52A0A+!. +<= D+A9 +, /2=A0                                         A<+,9 D<20+-. 22. -25, += E2.(0=   0F( )A )0.0 E0  E+5<*        !9=@@8 !89 !=8!#=75         ,99 ! (- !- %              ' + .,& .
%$"+
                                               0 ID.- =5+%- E22<F<0 E2.20                                          D0+2 E22< 4JJ8 E0  9  (<25        /+< )$A D0+2 20+! 0(*              6!( ! -*!- &!!- (-    8!%!!8= -(!=5                     .'(0+ '
(( (-0$                              A  $A2 /< 0 +< 2E< -20 .+,*                                         A+0/AI? -<+,(A </ E+ 0       -.( +, )A <+A<(*+0=A+ADDA  
$($ %/(                               E0 .D= D0+29 (+(0 /2=A0                                             2/F( .=02( )A .0(<+,-=A +(0*      E0  <.0- +0 =)+0(A20 2/*
                                               0+ /+0+/. I= /00 4JJ9JJJ A20                                             2/ E0 D0+2 +0 )009                  A )A .0  <)A0 E0 +0E=A<<=
0$)'                                    0+--.<A= 5< /0 -D000 .E<0 0                                                2E<0/ E0 0+ 22<            I2D =)009


«>}>Ê£Ó]Êä{äÈÓä£nÊ^ÊiÌÊ>ViiiÊ >}L>`
